COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


MICHAEL PARR TAYLOR
                                                                MEMORANDUM OPINION *
v.     Record No. 0941-10-4                                          PER CURIAM
                                                                  SEPTEMBER 7, 2010
LOUDOUN COUNTY FIRE & RESCUE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julie H. Heiden; Koonz, McKenney, Johnson, DePaolis &
                 Lightfoot, L.L.P., on brief), for appellant.

                 (Susan A. Evans; Siciliano, Ellis, Dyer & Boccarosse, PLC, on
                 brief), for appellee.


       Michael Parr Taylor appeals a decision of the Workers’ Compensation Commission

finding that his hypertension was not an occupational disease under Code § 65.2-402 and

denying his motion to vacate the opinion rendered by the deputy commissioner on November 30,

2009. We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Taylor v. Loudoun County Fire & Rescue, VWC File No. 237-84-61 (Apr. 9,

2010). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.